
	
		II
		110th CONGRESS
		1st Session
		S. 813
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  above-the-line deduction for attorney fees and costs in connection with civil
		  claim awards.
	
	
		1.Above-the-line deduction for
			 attorney fees and costs in connection with civil claim awards
			(a)In
			 generalParagraph (20) of section 62(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(20)Costs
				involving civil casesAny deduction allowable under this chapter
				for attorney fees and court costs paid by, or on behalf of, the taxpayer in
				connection with any action involving a civil claim. The preceding sentence
				shall not apply to any deduction in excess of the amount includible in the
				taxpayer's gross income for the taxable year on account of a judgment or
				settlement (whether by suit or agreement and whether as lump sum or periodic
				payments) resulting from such
				claim.
					.
			(b)Conforming
			 amendmentSection 62 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (e).
			(c)Effective
			 dateThe amendments made by this section shall apply to fees and
			 costs paid after the date of the enactment of this Act with respect to any
			 judgment or settlement occurring after such date.
			
